DETAILED ACTION
	This action is a first action on the merits. The claims filed on December 22, 2020 have been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The application claims benefit of US Provisional Application No. US 62/955,165 filed on December 30, 2019. 

Information Disclosure Statement
The information disclosure statement filed on July 8, 2021 has been considered by the Examiner. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the recitation of “Attachable cutter pockets may help to improve inventory management and decrease manufacturing costs of the reamer block.” as recited in lines 5-6 is considered purported merits.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-14, 18, and 20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Zhang et al., WIPO No. WO 2018/222436 (hereinafter Zhang).
Claim 1: Zhang discloses a reamer block comprising: 
a body (cutting arms of blades 1064); and 
a cutter pocket holder (segments 1036-1, 1036-2), connected to the body (1064), the cutter pocket holder (1036-1, 1036-2) including a plurality of cutter pockets (cutting elements 1064 are located Fig 11, pg 15, ln 30-pg 16, ln 10, blade may be a reamer blade, as in Fig 11, forming the blade 1170 includes forming full or partial cutter pockets, Fig 12, pg 16, ln 19-37).
Claim 2: Zhang discloses the cutter pocket holder (segments 1036-1, 1036-2) being connected to the body with a mating connection (mechanical interlock, such as grooves, dovetails, posts, recesses, ridges, other surface features, or other mechanical interlocks, pg 17, ln 23-27, when segments wear, they may be removed and replaced to extend the operational life of the bit body and blades, mechanical fasteners including dovetail pins and sockets may be used as a fastening, pg 19, 35-pg 20, ln 2).
Claim 3: Zhang discloses the mating connection including a dovetail connection (mechanical interlock, such as grooves, dovetails, posts, recesses, ridges, other surface features, or other mechanical interlocks, pg 17, ln 23-27, when segments wear, they may be removed and replaced to extend the operational life of the bit body and blades, mechanical fasteners including dovetail pins and sockets may be used as a fastening, pg 19, 35-pg 20, ln 2).
Claim 4: Zhang discloses the cutter pocket holder being connected to the body with a mechanical fastener (a mechanical fastener, such as a bolt, screw, pin, clip, clamp, or other mechanical fasteners, pg 17, ln 23-25, when segments wear, they may be removed and replaced to extend the operational life of the bit body and blades, mechanical fasteners including dovetail pins and sockets may be used as a fastening, pg 19, 35-pg 20, ln 2).
Claim 5: Zhang discloses the mechanical fastener being inserted through a bottom face of the body to the cutter pocket holder (segments 336, 446, 1036-1, 1036-2)  (segments 336 are connected at the interface with the recess, at the back surface 344 and/or side surfaces 346 with a connection mechanism, the connection mechanism includes mechanical interlocking features 348, such as complementary recesses and posts, Fig 4-5, pg 9, ln 10-15).
Claim 6: Zhang discloses the cutter pocket holder is additively manufactured (replaceable segment is additively manufactured, pg 17, ln 14-21, claim 10, 38).
Claim 7: Zhang discloses a reamer block (see Fig 12), comprising: 
a body (cutting arms of blades 1064); 
a first cutter pocket holder (segments 1036-1, 1036-2) connected to the body (1064), the first cutter pocket holder (1036-1, 1036-2) including a first plurality of cutter pockets (cutting elements 1064 Fig 11, pg 15, ln 30-pg 16, ln 10, blade may be a reamer blade, as in Fig 11, forming the blade 1170 includes forming full or partial cutter pockets, Fig 12, pg 16, ln 19-37); and 
a second cutter pocket holder (segments 1036-1, 1036-2) connected to the body (1064), the second cutter pocket holder including a second plurality of cutter pockets (cutting elements 1064 are located in pockets, Fig 11, pg 15, ln 30-pg 16, ln 10, blade may be a reamer blade, as in Fig 11, forming the blade 1170 includes forming full or partial cutter pockets, Fig 12, pg 16, ln 19-37), the second cutter pocket holder being located rotationally behind the first cutter pocket holder on the body (a pair of segments (unlabeled), as shown in Fig 12, has a first segment located rotationally behind a second segment).
 Claim 8: Zhang discloses the second plurality of cutter pockets at least partially radially overlaps the first plurality of cutter pockets (a pair of unlabeled segments at least partially radially overlaps on a single blade in Fig 12, segments shown on different blades at least partially radially overlap as shown in Fig 12). 
Claim 9: Zhang discloses the second plurality of cutter pockets following a different cutting path than the first plurality of cutter pockets (segments 1036-1 follow different cutting paths from segments 1036-2, see Fig 12).
Claim 10: Zhang discloses the first cutter pocket holder being located radially inward of the second cutter pocket holder (segment 1036-1 is located radially inward from segment 1036-2, see Fig 12).
Claim 13: Zhang discloses the first cutter pocket holder does not include any hard facing (pre-formed segments, including pre-formed hardened segments in lieu of hard facing, are used in conjunction with cutting tools other than bits, FIG. 11 is a side view of an embodiment of a downhole cutting tool 1062 illustrative of an expandable milling tool or undereamer, with a plurality of segments 1036-1, 1036-2, pg 15, ln 30-33).
Claim 14: Zhang discloses the first plurality of cutter pockets including a first quantity of cutter pockets and the second plurality of cutter pockets including a second quantity of cutter pockets (segments 1036-1, 1036-2, each have a quantity of cutter pockets), the first quantity of cutter pockets 1036-1 and 1036-2 are different from one another, see Fig 11).
Claim 18: Zhang discloses reamer block kit, comprising: 
a reamer body (cutting arms of blades 1064, Fig 11) including a receiving pocket (cutting arms of void or recess 342 is formed in the blade 314, and configured to receive one or more of the segments 336, see Fig 4, pg 8, ln 6-9); 
a first cutter pocket holder (segments 1036-1 or 1036-2), including a first plurality of cutter pockets (cutting elements 1064 are located in pockets, Fig 11, pg 15, ln 30-pg 16, ln 10, blade may be a reamer blade, as in Fig 11, forming the blade 1170 includes forming full or partial cutter pockets, Fig 12, pg 16, ln 19-37), the first cutter pocket holder including a first connecting protrusion configured to connect to the receiving pocket (segment 436 protrudes at mechanical fastener connection location 450 and is connected via a nut or bolt to mechanical fastener connection locations 450 in recess 442 in blade 414, see Fig 5, when segments wear, they may be removed and replaced to extend the operational life of the bit body and blades, mechanical fasteners including dovetail pins and sockets may be used as a fastening, pg 19, 35-pg 20, ln 2).
a second cutter pocket holder (segments 1036-1 or 1036-2), including a second plurality of cutter pockets (cutting elements 1064 are located in pockets, Fig 11, pg 15, ln 30-pg 16, ln 10, blade may be a reamer blade, as in Fig 11, forming the blade 1170 includes forming full or partial cutter pockets, Fig 12, pg 16, ln 19-37), the second cutter pocket holder including a second connecting protrusion configured to connect to the receiving pocket (segment 436 protrudes at mechanical fastener connection location 450 and is connected via a nut or bolt to mechanical fastener connection locations 450 in recess 442 in blade 414, see Fig 5, when segments wear, they may be removed and replaced to extend the operational life of the bit body and blades, mechanical fasteners including dovetail pins and sockets may be used as a fastening, pg 19, 35-pg 20, ln 2).
Claim 20: Zhang discloses a plurality of cutting elements inserted into the first plurality of cutter pockets and the second plurality of cutter pockets (cutting elements 1064 are located in pockets, Fig 11, pg 15, ln 30-pg 16, ln 10, blade may be a reamer blade, as in Fig 11, forming the blade 1170 includes forming full or partial cutter pockets, Fig 12, pg 16, ln 19-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Claim 11: Zhang discloses  the second plurality of cutter pockets (as shown in Figures 10 and 11)
Zhang is silent as to the cutter pockets being front-loading pockets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the cutter pockets that the cutter pockets would be front-loading cutter pockets as the opening on the top surface of the cutter pocket holder (segments 1036-1, 1036-2) would not be sufficient to allow the diameter of the cutter to pass through (see Fig 10, 11).
Claim 12: Zhang discloses the cutter pocket of the second plurality of cutter pockets including an inner wall that with a wall arc of greater than 180° (wall arc of at least a portion of the cutter pocket is greater than 180° as shown in Figures 10 and 11 as the full diameter of the cutter is not shown in top view along the full length of the cutter).
Claim 19: Zhang is silent as to the first cutter pocket holder is identical to the second cutter pocket holder.
It  would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first cutter pocket holder to be identical to the second pockets cutter holder, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hall et al., US 2012/0012398 (hereinafter Hall). 
Claim 15: Zhang is silent as to the body including an insert pocket, and comprising an insert located in the insert pocket between the first cutter pocket holder and the second cutter pocket holder.
Hall discloses an expandable reamer apparatus including a body (blades 203) and with cutting elements (see Fig 2a-3). The body (203) including an insert pocket (pocket 800), and comprising an insert (downhole sensors 802, 803, 804) (Fig 2a-3, 8, par [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the body a disclosed by Zhang, to further include an insert pocket and insert (sensors) as disclosed by Hall as this modification would have helped to increase signal continuity of the sensors, the data from which may aid drillers to more accurately steer the downhole still string (par [0030], [0048]). Additionally, it would have been an obvious to one of ordinary skill in the art, to locate the 
Claim 16: Zhang, as modified by Hall, discloses the insert (802, 803, 804) including at least one sensor (Hall, downhole sensors 802, 803, 804 are located in pocket 800) (Fig 2a-3, 8, par [0048]).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-16 and 18-20 are rejected. Claim 17 is objected to. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676